 

Exhibit 10.1

 

DATED THE 1ST DAY OF OCTOBER 2020

 

Victory Commercial Investment Ltd.

(Vendor)

 

and

 

SINO PRIDE DEVELOPMENT (HK) LIMITED

(Purchaser)

 

and

 

Victory Commercial Management Inc.

(Vendor’s Parent)

 



 

 

SALE AND PURCHASE AGREEMENT

relating to

the sale and purchase of 100% of the issued shares of

SINO PRIDE DEVELOPMENT LIMITED

 



 

 

1

 

 

THIS SALE AND PURCHASE AGREEMENT (“this Agreement”) is made On THE 1ST DAY OF
OCTOBER 2020

 

BETWEEN:-

 

(1) Victory Commercial Investment Ltd., a BVI Business Company incorporated in
the British Virgin Islands with Company Number 1950856, registered office
situated at Vistra Corporate Services Centre, Wickhams Cay II, Road Town,
VG1110, British Virgin Islands (“the Vendor”);     (2) SINO PRIDE DEVELOPMENT
(HK) LIMITED, a private company limited by shares incorporated in Hong Kong with
Company Number 2962728, registered office situated at Room 1301, 13/F., Tower A,
New Mandarin Plaza, 14 Science Museum Road, TST East, Kowloon, Hong Kong (“the
Purchaser”); and     (3) Victory Commercial Management Inc., a Nevada company
with its principal executive office located at 424 Madison Ave. Suite 1002, New
York, NY 10017 USA (“the Vendor’s Parent”)

 

WHEREAS:-

 

(A) The Company is a company incorporated in Hong Kong of which the number of
issued ordinary shares is 30,000,000, with a total share capital of
HK$30,000,000.00, and are fully paid up as at the date hereof. Details of the
Company are set out in Schedule 1.     (B) The Vendor is the registered and
beneficial owner of the Sale Share.     (C) The Vendor has agreed to sell and
the Purchaser has agreed to purchase the Sale Share on the terms and conditions
set out in this Agreement.     (D) In consideration of the Purchaser agreeing to
enter into this Agreement, the Vendor have agreed to give the Warranties, each
subject to and upon the terms and conditions of this Agreement.

 

IT IS HEREBY AGREED BY THE PARTIES:-

 

1. INTERPRETATION

 

(A) In this Agreement and the recitals hereto, unless the context otherwise
requires:-

 

“Business Day” means a day (other than a Saturday, Sunday and public holiday) on
which banks are open for business in Hong Kong;     “Company” means SINO PRIDE
DEVELOPMENT LIMITED, details of which are set out in Schedule 1;    
“Completion” means the completion of the sale and purchase of the Sale Share
pursuant to Clause 6(A) and where the context requires also means the
performance by the parties of their respective obligations in accordance with
the provisions of Clause 6;

 

2

 

 

“Completion Date” means a date mutually agreed to by the parties after all
conditions are met but no later than 45 days after the date of this Agreement.
Should such day fall on a Saturday, Sunday or a public holiday of Hong Kong, it
shall mean the following day which is not a Saturday, Sunday or a public holiday
of Hong Kong.     “Conditions” means the conditions set out in Clause 2(A);    
“Consent” includes any licence, consent, approval, authorisation, permission,
waiver, order, agreement, grant or exemption;     “HK$” means Hong Kong dollars,
the lawful currency of Hong Kong;     “Hong Kong” means the Hong Kong Special
Administrative Region of the PRC;

 

“Liability for Taxation” (a)

a liability of the Company to make an actual payment in respect of any taxation;

        (b) the loss of or failure to obtain (i) any relief, allowance, credit
or deduction in respect of any Taxation (“Tax Relief”), or (ii) any right to
repayment of Taxation (“Tax Repayment”), or (iii) the setting off against any
profits of the Company of any Tax Relief, or (iv) the setting off against any
liability for Taxation mentioned in (a) above of any Tax Repayment; and        
(c) any reference to income, profits or gains earned, accrued or received shall
include income, profits or gains deemed to have been or treated as or regarded
as earned, accrued or received;

 

“Material Adverse Change” means any change (or effect), the consequence of which
is to materially and adversely affect the financial position, business or
property, results of operations, business prospects or assets of the Company as
a whole;     “Regulatory Bodies” means the Stock Exchange and the Securities and
Futures Commission (if necessary) and U.S. Securities and Exchange Commission
and all filings with any relevant governmental or regulatory authorities and
other relevant third parties in Hong Kong, the United States or elsewhere which
are required or appropriate for the entering into and the implementation of this
Agreement;

 

3

 

 

“Sale Share” means 100% of the issued Shares of the Company;     “Share(s)”
means share(s) each in the capital of the Company;     “Stock Exchange” means
The Stock Exchange of Hong Kong Limited and the U.S. Securities and Exchange
Commission; and     “Tax” means (a) any form of tax whenever created or imposed
and whether of Hong Kong or elsewhere, payable to or imposed by any taxation
authority and includes profits tax, provisional profits tax, interest tax,
salaries tax, property tax, tax on income, corporation tax, advance corporation
tax, national insurance and social security contributions, capital gains tax,
inheritance tax, capital transfer tax, development land tax, customs, excise and
import duties, goods and services tax, ad valorem tax, estate duty, capital
duty, stamp duty, payroll tax and other similar liabilities or contributions and
any other taxes, levies, duties, charges, imposts, mandatory pension fund
contributions or withholdings similar to, corresponding with, or replacing or
replaced by any of the foregoing; and (b) all charges, interest, penalties and
fines, incidental or relating to any taxation falling within (a) above, and
“Taxation” shall have the corresponding meaning;     “Warranties” means the
representations, warranties and undertakings on the part of the Vendor given
pursuant to Clause 5 and in Schedule 2.

 

(B) In this Agreement, words importing the singular include the plural and vice
versa, words importing gender or the neuter include both genders and the neuter
and references to persons include bodies corporate or unincorporate.     (C)
References in this Agreement to statutory provisions are references to those
provisions as respectively amended, extended or re-enacted from time to time (if
and to the extent that the provisions as amended, extended or re-enacted are for
the purposes hereof equivalent to those provisions before such amendment,
extension or re-enactment) and shall include any provision of which there are
re-enactments (if and to the extent aforesaid) and any subordinate legislation
made under such provisions.     (D) References herein to “Clauses”, “Schedules”
and “Annexures” are to clauses of and schedules and annexures to this Agreement
respectively and a reference to this Agreement includes a reference to each
Schedule and to any Annexures hereto.     (E) The headings in this Agreement are
for convenience only and shall not affect its interpretation.     (F) The
expressions “Vendor” and the “Purchaser” shall, where the context permits,
include their respective successors, personal representatives and permitted
assigns.

 

4

 

 

(G) Any reference to a document in the “agreed form” is to a form of the
relevant document which is in form and substance as may be approved by the
Purchaser and the Vendor.

 

2. CONDITIONS

 

(A) The respective obligations of the parties to effect Completion shall be
conditional upon the following conditions being fulfilled:-

 

  (i) no event having occurred since the date hereof to Completion, the
consequence of which is to materially and adversely affect the financial
position, business, property, results of operations or business prospects of the
Company and such material adverse effect shall not have been caused;        
(ii) the Warranties remaining true, accurate and correct in all material
respects;         (iii) all Consents of the Regulatory Bodies having been given
or made; all waiting periods required, if any, under the laws of Hong Kong,
United States or any other relevant jurisdictions having expired or terminated;
all applicable statutory or other legal obligations having been complied with;
and receipt by the Purchaser of all necessary Consents in respect of the
transactions contemplated under this Agreement.

 

(B) The Vendor shall use all reasonable endeavours to ensure the fulfilment of
the Conditions set out in Clauses 2(A).

 

3. SALE AND PURCHASE

 

(A) Subject to the terms and conditions of this Agreement, the Vendor shall sell
as beneficial owner and the Purchaser shall purchase (or procure the purchase
of) the Sale Share free from all rights of pre-emption, options, liens, claims,
equities, charges, encumbrances or third-party rights of whatsoever nature and
with all rights now or hereafter becoming attached thereto (including, the right
to receive all dividends and distributions declared, made or paid on or after
the date of this Agreement).     (B) The consideration shall be HK$1.00 in total
payable in cash. The Vendor hereby acknowledges receipt of the said
consideration at the time of executing this Agreement.

 

4. CONDUCT OF BUSINESS PRIOR TO COMPLETION

 

(A) The Vendor undertake to the Purchaser that the business of the Company will
be operated in a normal and prudent basis and in the ordinary course of
day-to-day operations and that it will not do or omit to do (or allow to be
done) or to be omitted to be done any act or thing (in either case whether or
not in the ordinary course of day-to-day operations) which is material without
the prior written consent of the Purchaser.

 

5

 

 

4A. DUE DILIGENCE

 

(A) The Purchaser has carried out a legal, financial and technical due diligence
review and investigation on the assets, liabilities, financial position,
business, operations and affairs and the structure of the Company. Without
prejudice and subject to Clauses 3 and 5, the Purchaser hereby confirms:

 

  (i) it is fully satisfied with the results of such due diligence review and
investigation;         (ii) it fully accepts the status quo of the assets,
liabilities, financial position, business, operations and affairs and the
structure of the Company; and         (iii) its intention to purchase the Sale
Share on the terms and conditions set out in this Agreement.

 

5. REPRESENTATIONS, WARRANTIES AND UNDERTAKINGS

 

(A) The Vendor hereby represent, warrant and undertake to the Purchaser as at
the date of this Agreement and the date of Completion in the terms set out in
Schedule 2 and acknowledge that the Purchaser in entering into this Agreement is
relying on such representations, warranties and undertakings and the Purchaser
shall be entitled to treat the same as conditions of this Agreement.     (B)
Insofar as the Warranties relate in whole or in part to material matters of fact
they shall constitute representations upon which the Purchaser has entered into
this Agreement and each of the Warranties (save as expressly provided to the
contrary) shall not be limited or restricted by reference to or inference from
the terms of any other Warranties or any other term of this Agreement.     (C)
In addition to the Purchaser’s right to damages or any other right at common law
in respect of any breach of the Warranties, the Vendor undertake with the
Purchaser to hold the Purchaser indemnified against any loss or liability
suffered by the Purchaser as a result of or in connection with any breach of any
of the Warranties and in respect of any depletion in the assets of the Company
occasioned or suffered in connection therewith or with the rectifying of any
breach of the Warranties together with all costs, charges, interest, penalties
and expenses incidental or relating thereto properly incurred.     (D) The
Vendor undertakes to timely notify the Purchaser in writing of any matter or
thing of which they become aware which is or may be a material breach of or
materially inconsistent with any of the Warranties before Completion.     (E)
The Vendor waives any and all claims which they might otherwise have against the
Company in respect of the completeness or accuracy of any information supplied,
or of any failure to supply information, by or on behalf of the Company or any
director or employee thereof to the Vendor or any of their advisers in
connection with this Agreement or otherwise.

 

6

 

 

(F) The Vendor shall not do, allow or procure any act or permit any omission by
the Company before Completion which would constitute a breach of any of the
Warranties in any material respect if they were given at the time of such act or
omission or at Completion or which would make any of the Warranties inaccurate
or misleading in any material respect if they were so given. The Vendor
undertake to disclose to the Purchaser in writing any matter occurring prior to
Completion which constitutes or may lead to a breach of or is inconsistent with
any of the Warranties in any material respect or which may render any of the
Warranties inaccurate or misleading in any material respect (or which would
constitute a breach of or be inconsistent with any of the Warranties in any
material respect , or renders any of them inaccurate or misleading in any
material respect, if the Warranties were given at the time of such occurrence)
immediately upon becoming aware of the same.     (G) Where a Warranty is made or
given “so far as the Vendor are aware”, such Warranty shall be deemed to be
given to the knowledge, information and belief of the Vendor after making due
and careful enquiries before giving such Warranty of the appropriate directors,
employees and professional advisers to confirm the accuracy of each Warranty so
given and having used all their reasonable endeavours to ensure that the matters
so warranted by them are true and accurate in all respects.     (H) If it is
found on or prior to Completion that any of the Warranties is in any material
respect untrue, incorrect or unfulfilled or if the Purchaser becomes aware of
the occurrence of a Material Adverse Change (or its effect), the Purchaser shall
be entitled by notice in writing to the Vendor to rescind this Agreement but (i)
the failure by the Purchaser to exercise this right of rescission shall not
constitute a waiver of any other rights of the Purchaser arising by reason of
any breach of any of the Warranties and (ii) exercise of such right shall be
without prejudice to any other rights and remedies the Purchaser may have
hereunder.     (I) The Vendor undertakes with the Purchaser to hold the
Purchaser at all times indemnified against any Liability for Taxation which has
arisen or may arise (or is deemed to have arisen) wholly or partly in respect of
or in consequence of any event occurring or any income, profits or gains earned,
accrued or received by the Company on or before the Completion Date, whether or
not such taxation is chargeable against or attributable to any other person and
against any costs, fees or expenses incurred in investigating, assessing or
contesting that liability.

 

6. COMPLETION

 

(A) Subject to satisfaction of all the Conditions in full (save for any
Condition the full compliance or satisfaction of which has been waived by the
Purchaser) and the Purchaser’s rights under this Agreement, Completion shall
take place on the Completion Date at such place and time as shall be mutually
agreed by the parties hereto (time being of the essence) when all (but not part
only) of the following businesses shall be transacted:-

 

  (i) the Vendor shall deliver to the Purchaser or his nominee:

 

  (a) instruments of transfer and sold notes in respect of the Sale Share duly
executed on its behalf in favour of the Purchaser (or its nominee(s))
accompanied by the relevant certificate for the Sale Share;         (b)
certified true copies of any powers of attorney or other authorities (if any)
under which the instruments of transfer and bought and sold notes in respect of
the Sale Share have been executed;

 

7

 

 

  (c) such other documents, if any, as may reasonably be required to give to the
Purchaser and/or his nominee(s) good title to the Sale Share and to enable the
Purchaser and/or his nominee(s) to become the registered holder(s) thereof;    
    (d) business licence, minutes, books, other statutory books and records,
constitutive documents, common seal and company chops of the Company, all
accounts books and all documents and papers in connection with its affairs and
all documents of title to its assets in so far as not already delivered to the
Purchaser, including without limitation, all returns and correspondences of the
Company with the relevant government departments;         (e) such other
documents as may be reasonably requested by the Purchaser in order to complete
the transaction contemplated by this Agreement.         (f) duly signed minutes
of board meeting of the Company at which the transfer of the Sale Share to the
Purchaser be approved and any director be authorized to register the Purchaser
as a member of the Company and to issue share certificate evidencing the same;  
      (g) duly signed minutes of board meeting of the Company at which this
Agreement and the transactions contemplated thereunder be approved;

 

  (ii) the Vendor’s Parent shall deliver to the Purchaser or his nominee:

 

  (a) duly signed minutes of the board meeting of the Vendor’s Parent at which
this Agreement and the transactions contemplated thereunder be approved; and    
    (b) duly signed shareholder resolution of the Vendor’s Parent at which this
Agreement and the transactions contemplated thereunder be approved.

 

(B) The Purchaser shall not be obliged to complete this Agreement or perform any
obligations hereunder unless the Vendor complies fully with the requirements of
Clause 6(A). Without prejudice to any other remedies which may be available to
the Purchaser hereunder, if any provision of this Clause 6 is not complied with
by the Vendor on the Completion Date, the Purchaser may:-

 

  (i) defer Completion to a date falling not more than 28 days after the
original Completion Date (and the provisions of this Clause 6 shall apply to the
deferred Completion) provided that, time shall be of the essence as regards the
deferred Completion and if Completion is not effected on such deferred date, the
Purchaser may rescind this Agreement and claim damages from the Vendor; or      
  (ii) proceed to Completion so far as practicable (but without prejudice to the
Purchaser’s rights hereunder) insofar as the Vendor shall not have complied with
its obligations hereunder; or

 

8

 

 



  (iii) treat this Agreement as terminated for breach by the Vendor of a
condition of this Agreement.

 

7. CONFIDENTIALITY AND ANNOUNCEMENTS

 

(A) Any party to this Agreement shall, and shall procure its associates and
advisers, treat in confidence all non-public information regarding the matters
disclosed in this Agreement (“Confidential Material”) subject to disclosure
required by law or regulation. For the avoidance of doubt, the non-public
information referred to herein does not include (i) any information that is in,
or has, after the disclosure to or acquisition by such party, entered the public
domain, or (ii) any information that is properly and lawfully in possession of
such party prior to the time that it is disclosed hereunder.     (B) No public
announcement or communication of any kind shall be made in respect of the
subject matter of this Agreement unless specifically agreed by the Purchaser or
unless an announcement is required pursuant to relevant law or the requirements
of the Stock Exchange.

 

8. NOTICES

 

(A) Each notice, demand or other communication given or made under this
Agreement shall be in writing and delivered or sent by post or by email to the
relevant party at its address or email address set out below (or such other
address or email address as the addressee has by three (3) days’ prior written
notice specified to the other parties):-

 

  To Vendor : Room 1301, 13/F., Tower A, New Mandarin Plaza, 14 Science Museum
Road, TST East, Kowloon, Hong Kong   Attention: Ying Hua Liu   Email address:
yinghua.liu@victoryglobalgroup.com         To Purchaser : Room 1301, 13/F.,
Tower A, New Mandarin Plaza, 14 Science Museum Road, TST East, Kowloon, Hong
Kong   Attention: Ms. Chloe Kan   Email address: info@sino-pride.com         To
Vendor’s Parent: 424 Madison Ave. Suite 1002, New York, NY 10017   Attention:
Alex Brown   Email address: alex@victoryglobalgroup.com

 

(B) Any notice, demand or other communication so addressed to the relevant party
shall be deemed to have been delivered (a) if given or made by letter shall be
deemed received three (3) Business Days after the date of despatch; and (b) if
given or made by email, when despatched.

 

9

 

 

9. MISCELLANEOUS

 

(A) All provisions of this Agreement shall so far as they are capable of being
performed or observed continue in full force and effect notwithstanding
Completion except in respect of those matters then already performed.     (B) If
at any time one or more provisions hereof is or becomes invalid, illegal,
unenforceable or incapable of performance in any respect under the laws of any
relevant jurisdiction, the validity, legality, enforceability or performance in
that jurisdiction of the remaining provisions hereof or the validity, legality,
enforceability or performance under the laws of any other relevant jurisdiction
of these or any other provisions hereof shall not thereby in any way be affected
or impaired.     (C) Time shall be of the essence of this Agreement, both as
regards the dates and periods specifically mentioned and as to any dates and
periods which may, by agreement in writing between the parties hereto, be
substituted therefor.     (D) Each party shall bear its own legal and
professional fees, costs and expenses incurred in connection with this
Agreement.     (E) This Agreement shall be binding on and shall ensure for the
benefit of the successors and assigns of the parties hereto but shall not be
capable of being assigned by the parties hereto without the prior written
consent of the other.     (F) This Agreement sets forth the entire agreement and
understanding between the parties or any of them in relation to the sale and
purchase of the Sale Share and the transactions contemplated by this Agreement
and supersedes and cancels in all respects all previous agreements, letters of
intent, correspondence, understandings, agreements and undertakings (if any)
between the parties hereto with respect to the subject matter hereof, whether
such be written or oral.     (G) This Agreement may be signed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument. Any party may enter into this Agreement by signing any such
counterpart.     (H) The parties shall do and execute or procure to be done and
executed all such further acts, deeds, things and documents as may be necessary
to give effect to the terms of this Agreement.     (I) No waiver by any parties
of this Agreement of any breach by any other party of any provision hereof shall
be deemed to be a waiver of any subsequent breach of that or any other provision
hereof and any forbearance or delay by the relevant party in exercising any of
its rights hereunder shall not be constitute as a waiver thereof.

 

10. GOVERNING LAW AND JURISDICTION

 

(A) This Agreement is governed by and shall be construed in accordance with the
laws of Hong Kong and the parties hereto hereby submit to the non-exclusive
jurisdiction of the courts of Hong Kong in connection herewith.

 

[The remainder of this page is intentionally left blank]

 

10

 

 

SCHEDULE 1

 

THE COMPANY

 

Name : SINO PRIDE DEVELOPMENT LIMITED       Company Number : 0253599       Place
of incorporation : Hong Kong       Date of incorporation : 26 May 1989      
Registered office : Room 1301, 13/F., Tower A, New Mandarin Plaza, 14 Science
Museum Road, TST East, Kowloon, Hong Kong       Issued shares : 30,000,000      
Share capital : HK$30,000,000.00       Shareholder : Victory Commercial
Investment Ltd.       Director : Alex Brown

 

[The remainder of this page is intentionally left blank]

 

11

 

 

SCHEDULE 2

 

THE WARRANTIES

 

The Vendor hereby represents and warrants to the Purchaser that all
representations and statements of fact set out in this Schedule 2 or otherwise
contained in this Agreement are and will be true and accurate in all material
respects as at the date hereof and as at Completion.

 

1. Compliance with Legal Requirements and General Information

 

(A) All corporate or other documents of the Company required to be filed or
registered with the Regulatory Bodies have been duly filed as appropriate.    
(B) The statutory books and minute books of the Company have been properly
written up.     (C) The Vendor has full power to enter into this Agreement and
to exercise their rights and perform their obligations hereunder and this
Agreement will, when executed by the Vendor, be a legal, valid and binding
agreement on them and enforceable in accordance with the terms hereof.

 

2. Shares and Options     (A) There is no option, right to acquire, mortgage,
charge, pledge, lien or other form of security or encumbrance on, over or
affecting any part of the issued or unissued share capital of the Company and
there is no agreement or commitment to give or create any of the foregoing and
no claim has been made by any person to be entitled to any of the foregoing
which has not been waived in its entirety or satisfied in full.

 

3. Litigation     (A) The Company is not a party to any material litigation or
arbitration proceedings or to any material disputes and no material litigation
or arbitration proceedings are, to the Vendor’s knowledge, threatened or pending
either by or against the Company and there are no facts known to the Vendor
(having made all due enquiry) which might give rise to any such proceeding or to
any dispute or to any payment otherwise than in the ordinary course of business
and there are no unfulfilled or unsatisfied judgment or court orders against the
Company.

 

4. Insolvency     (A) No order has been made or resolution passed for the
winding up of the Company and there is not outstanding:-

 

  (i) any petition or order for the winding up of the Company;         (ii) any
receivership of the whole or any part of the undertaking or assets of the
Company;         (iii) any petition or order for the administration of the
Company; or         (iv) any voluntary arrangement between the Company and any
of its creditors.

 

12

 

 

IN WITNESS whereof the parties hereto have executed this Agreement the day and
year first before written.

 

SIGNED by Alex Brown, director ) /s/ Alex Brown for and on behalf of the Vendor
) Victory Commercial Investment Ltd. ) in the presence of:- )   )   )

 

SIGNED by Chen Fa, director ) /s/ Chen Fa for and on behalf of the Purchaser )

SINO PRIDE DEVELOPMENT

(HK) LIMITED

)

)

in the presence of:- )   )   )

 

SIGNED by Alex Brown, director ) /s/ Alex Brown for and on behalf of the
Vendor’s Parent ) Victory Commercial Management Inc. ) in the presence of:- )  
)   )

 

13

 

 

DATED THE 1ST DAY OF OCTOBER 2020

 

Victory Commercial Investment Ltd.

(Vendor)

 

and

 

SINO PRIDE DEVELOPMENT (HK) LIMITED

(Purchaser)

 

and

 

Victory Commercial Management Inc.

(Vendor’s Parent)

 



 

 

SALE AND PURCHASE AGREEMENT

relating to

the sale and purchase of 100% of the issued shares of

SINO PRIDE DEVELOPMENT LIMITED

 



 

 

C. L. CHOW & MACKSION CHAN

21st Floor, Tesbury Centre,

28 Queen’s Road East,

Hong Kong

Tel. No. : 2877 3318 / 2810 7979

Fax No. : 2877 2620 / 2845 2189

Ref. No. : JD/GE/45744/20

 

14

 